Citation Nr: 0025846	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-11 353	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for anisometropia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1956 to 
October 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the RO which denied service connection for 
anisometropia.  (Anisometropia is a visual condition 
involving a difference in the refractive power of the two 
eyes.)

The main body of the present Board decision addresses the 
threshold question of whether the veteran's claim is well 
grounded; the remand at the end of the decision concerns 
further action required by the RO on the merits of the claim.


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for anisometropia.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for anisometropia.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he has anisometropia as a result of his 
service-connected right zygomatic arch fracture.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995).   

The threshold question in the veteran's claim for service 
connection for anisometropia is whether he has submitted 
evidence to demonstrate that the claim is well grounded, 
meaning plausible.  If he has not met this threshold burden, 
there is no VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The veteran's service medical records from his 1956-1959 
active duty are unavailable and were apparently destroyed in 
the 1973 fire at the National Personnel Records Center.  
Several post-service medical records show the veteran has 
anisometropia.  In a December 1997 statement, Samuel R. 
Newsom, M.D. stated that anisometropia was possibly related 
to his orbital fracture.  In a May 1999 statement, F. L. 
Pinard, O. D. related that the right pupil was slightly 
smaller than the left and this was apparently due to the 
previous trauma.  In an October 1999 statement, Dr. Newsom 
stated that the veteran's unequal pupil size was more likely 
than not related to a previous zygomatic fracture.  

The Board finds that the veteran's claim for secondary 
service connection for a anisometropia is well grounded, 
meaning plausible, as there is medical evidence of a current 
disability and medical evidence which links the disorder to 
the veteran's service-connected fracture of the right 
zygomatic arch. 

The Board allows the appeal to the extent that it finds that 
the claim is well grounded.  This does not mean that service 
connection is granted; rather, the merits of the claim are 
subject to further review, after the remand action discussed 
below.


ORDER

The claim for secondary service connection for anisometropia 
is well grounded; the appeal is granted only to this extent.


REMAND

The claims file raises a question as to whether the veteran's 
anisometropia is due to the service connected fracture of the 
right zygomatic arch.  While there are medical opinions of 
record which suggest a relationship between the veteran's 
fracture of the zygomatic arch and his current anisometropia, 
no physician has submitted detailed rationale in support of 
such opinion.  In June 1999, a VA examiner stated that the 
veteran's injury did not seem to be related to anisometropia, 
but that X-ray studies and CT scans of his maxillary and 
ethmoid sinuses, and orbits of both eyes, would definitely 
rule out any bony or soft tissue damage affecting the orbits 
or eyes.  The veteran was scheduled for such studies but 
failed to report.  He stated he was uncomfortable with 
undergoing such studies and suggested that the VA use studies 
taken in June 1975.  The record demonstrates that studies 
were taken in 1975; however, the report of such studies are 
not of record, but are only referred to in an August 1975 
report.  

The veteran is informed that he has a duty to cooperate in 
the development of his claim and that the duty to assist is 
not a one way street.  Wood v. Derwinski, 1 Vet. App.  190 
(1991).  He has an obligation to report for and cooperate 
with VA examinations ordered in conjunction with his claim.  
38 C.F.R. §§ 3.326, 3.327, 3.655.  The veteran should be 
scheduled for a VA examination by an ophthalmologist, to 
include X-ray studies and an opinion regarding the etiology 
of the anisometropia.  

In addition, the Board finds that in order to fulfill its 
duty to assist, the RO must obtain the VA facial X-ray 
studies conducted around June 1975 because they are 
constructively of record and may contain information vital to 
the veteran's claim.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).  Lastly, the veteran should be given an opportunity 
to submit any treatment records, which are not already of 
record, regarding anisometropia.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received examination or treatment for a 
visual condition since service.  
Following the procedures of 38 C.F.R. 
§ 3.159, complete clinical records of all 
such treatment, to include June 1975 VA 
facial X-ray studies, not already on 
file, should be obtained.

2.  The RO should contact Samuel Newsom, 
M.D. and F. L. Pinard, O.D. and request 
that they provide detailed medical 
rationale for their statements to the 
effect that the veteran has an eye 
disorder due to a fracture of the right 
zygomatic arch in service.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination by an 
ophthalmologist to ascertain the nature 
and etiology of his current 
anisometropia.  In this regard, the 
veteran should be scheduled for X-ray 
studies and CT scans of the facial area, 
to include the maxillary and ethmoid 
sinuses and orbits of both eyes.  Based 
on examination findings, radiology 
studies, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's 
anisometropia, including the likelihood 
that it was medically caused by a 
fracture of the right zygomatic arch.  In 
addition, the examiner must give an 
opinion as to whether the veteran's 
unequal pupil size causes anisometropia, 
and if so, whether, the unequal pupil 
size is due to the fracture of the right 
zygomatic arch.  Lastly, the examiner 
should review and comment on the opinions 
of record regarding the etiology of the 
veteran's anisometropia. The claims 
folder must be provided to and reviewed 
by the doctor in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 


- 4 -


